Citation Nr: 1639293	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-00 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for low back pain with degenerative disc disease and bulging disc (low back disability).

2.  Entitlement to a separate compensable rating for left lumbar radiculopathy.

3. Entitlement to a separate compensable rating for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1990, from February 2003 to June 2003, and from December 2003 to February 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of the hearing is associated with the claims file.  Shortly after his hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's low back disability has been manifested by pain, spasms, tenderness, limitation of forward flexion, and radiculopathy of the bilateral lower extremities, but not ankylosis.

2.  The Veteran's radiculopathy of the bilateral lower extremities is mild and is characterized by pain, numbness, and paresthesias.



CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, but not more, for low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5243 (2015).

2.  The criteria for a separate compensable rating for left lumbar radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code (DC) 8520 (2015).

3.  The criteria for a separate compensable rating for right lumbar radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code (DC) 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in February 2011.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided relevant examinations in April 2011 and May 2012.  These examinations contained all information needed to rate the disability.  Indeed, the examiners reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, these examinations are adequate for VA purposes.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

Evidence

A December 2009 VA treatment record notes the Veteran's complaints of bilateral leg numbness for one and a half months.  A review of systems found no musculoskeletal deformities.  There were no gross motor or sensory deficits.  

A February 2011 VA treatment record notes chronic back pain and that the Veteran's range of motion was limited.

A March 2011 VA treatment record shows the Veteran's complaints of back pain and right leg numbness.

In April 2011 the Veteran underwent a VA examination in conjunction with this appeal.  At that time he complained of occasional low back pain which irradiated toward left lower extremity and left lower extremity numbness.  He treated this with naproxen.  He reported moderate weekly flare ups of low back pain lasting for hours and precipitated by ambulation, forward bending, and heavy lifting and alleviated by rest and medications.  He reported a history of paresthesias, numbness, decreased motion, stiffness, spasm, and moderate constant daily lumbar spine pain since 2004 with radiation of pain to the left lower extremity.  He denied a history of urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, leg or foot weakness, falls, unsteadiness, fatigue, and weakness.  There were no incapacitating episodes of spine disease.  The Veteran did not use devices or aids.  He was able to walk than a quarter of a mile but less than a mile.  His posture, head position, and gait were normal.  His spine was symmetrical in appearance.  He had no abnormal spinal curvature such as gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, or scoliosis.  There was no ankylosis of the spine.  There were objective abnormalities of the thoracolumbar sacrospinalis including bilateral spasms, guarding, tenderness, and pain with motion, but not atrophy or weakness.  The muscle spasm, localized tenderness, or guarding is not severe enough to be responsible for abnormal gait or abnormal spinal contour.  His range of motion of the lumbar spine was forward flexion to 10 degrees; extension to 7 degrees; bilateral lateral flexion to 10 degrees; and bilateral lateral flexion to 12 degrees, all with objective evidence of painful motion.  There was additional limitation of motion with repeated testing.  Specifically, the Veteran's range of motion of the lumbar spine was forward flexion to 8 degrees; extension to 6 degrees; bilateral lateral flexion to 8 degrees; and bilateral lateral flexion to 10 degrees.  His deep tendon reflexes were normal.  Sensory examination of the bilateral lower extremities found no affected nerves.  Vibration, positions sense, pain or pinprick, and light touch testing were all normal.  There was no dysesthesias.  The Veteran had full motor strength and normal muscle tone without atrophy.  The examiner noted that lumbar range of motion was limited due to poor cooperation by patient (overreacting).  Thus, the probative value of the range of motion testing is diminished.  The Veteran worked fulltime as an electrician for the past five to ten years and had lost two weeks or time from work over the prior twelve month period due to low back pain.  His back disability had mild effects on grooming, toileting, feeding, and recreation; moderate effects on dressing, bathing, traveling, shopping, and chores; a severe effect on exercise; and prevented sports.  The Veteran's left lumbar radiculopathy affected the Veteran's usual occupation in that it caused increased tardiness, caused problems with lifting and carrying, and caused pain.  This disability also had mild effects on grooming, toileting, feeding, and recreation; moderate effects on dressing, bathing, traveling, shopping, and chores; a severe effect on exercise; and prevented sports.

An April 2011 needle electromyogram (EMG) and nerve conduction study (NCS) of the left lower extremity was normal, finding no evidence of peripheral neuropathy or lumbosacral radiculopathy on the left side.  

A May 2012 VA treatment record shows complaints of chronic pain.  His range of motion was intact and his muscle tone adequate.  A review of systems found no musculoskeletal deformities.  There were no gross motor or sensory deficits.  The Veteran described his chronic back pain as continuous moderate sharp pain.

In May 2012 the Veteran underwent another VA examination in conjunction with this appeal.  At that time the Veteran's range of motion of the lumbar spine was forward flexion to 40 degrees with objective evidence of painful motion beginning at 5 degrees; extension to 15 degrees with objective evidence of painful motion beginning at 5 degrees; bilateral lateral flexion to 20 degrees with objective evidence of painful motion beginning at 10 degrees; and bilateral lateral flexion to 25 degrees with objective evidence of painful motion beginning at 10 degrees.  There was no additional limitation of motion with repeated testing.  His functional loss was reported as less movement than normal and pain on movement.  He had localized tenderness or pain to palpation of the lumbar paravertebral muscle.  The Veteran had guarding or muscle spasm of the thoracolumbar spine.  He had full muscle strength of all extremities without muscle atrophy.  His deep tendon reflexes and sensation to light touch were normal.  Straight leg raising test results were normal bilaterally.  He had no radicular pain or other signs or symptoms of radiculopathy.  The Veteran had no other neurologic abnormalities or findings related to his low back disability.  He did not have intervertebral disc syndrome (IVDS).  He did not use an assistive device as a normal mode of locomotion.  He did not have functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  He had no associated scars.  Arthritis was confirmed though imaging studies.  He did not have a vertebral fracture or any other significant diagnostic test findings or results.  This disability impacted the Veteran's ability to work in that it limited back flexion activities.

A private treatment record dated July 2012 notes intermittent pain in the bilateral lower extremities.  His symptoms included paresthesias, numbness, and sharp pain while bending, sitting, or supine.  He was undergoing physical therapy and that relieved his symptoms.  EMG findings found no response for the bilateral tibial motor nerves with the rest being within normal limits.  Needle evaluation of the bilateral L5 paraspinal and the bilateral S1 paraspinal muscles showed increased insertional activity and slightly increased spontaneous activity.  All remaining muscles showed no evidence of electrical instability.  Thus, this study revealed mild acute L5 radiculopathy on the left and of mild acute S1 radiculopathy bilaterally.  Straight leg, slump, and flip testing were positive on the right side.  Muscle strength reflexes were normal on the left side and diminished on the right side.

An August 2012 VA treatment record notes the Veteran's complaints of chronic back pain.  Objective testing found that his range of motion was intact and his muscle tone was adequate.  There were no musculoskeletal deformities.  There were no gross motor or sensory deficits.  He was prescribed Gabapentin.

A private MRI dated February 2016 found mild compression fracture of the inferior vertebral endplate of L2 and moderate compression fracture of the inferior vertebral endplate of L4, with bone marrow edema, suggestive of recent fractures; diffuse bulging disc at L4-L5, indenting the thecal sac and neural foramen, with bilateral foraminal stenosis; and loss of the normal lumbar lordosis, likely secondary to muscle spasm.

At his April 2016 hearing, the Veteran testified that his radiculopathy of the left lower extremity had needed twice as much medication and would likely require surgery.  He testified that he treated his low back disability with physical therapy and medication.

Increased Rating - Low Back Disability

The Veteran was originally granted service connection for disc bulging L4/L5 chronic low back pain degenerative disc disease paralumbar muscular spasm in a June 2005 rating decision.  At that time, this disability was assigned a 10 percent rating effective February 22, 2005.  The Veteran did not appeal this rating decision or submit additional material evidence within one year of its issuance.  Thus, it became final.  See 38 C.F.R. §§ 3.156 (b), 20.1103.

The Veteran filed his current claim in January 2011.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted; a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Under diagnostic code (DC) 5243, intervertebral disc syndrome is rating under either the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes or the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5243.  A 40 percent disability rating is assigned for, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 degrees to 90 degrees, extension from 0 degrees to 30 degrees, lateral flexion 0 degrees to 30 degrees bilaterally, and lateral rotation from 0 degrees to 30 degrees bilaterally.  38 C.F.R. § 4.71a, Plate V; see also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Unfavorable ankylosis is a condition in which the spine is fixed in flexion or extension and results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, DC 5243, General Rating Formula for Diseases and Injuries of the Spine, Note 5.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Id.

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Additionally, 38 C.F.R. § 4.40 notes that a little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. 

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

If the claimant has intervertebral disc syndrome, the claimant can be rated either under the General Formula for Diseases and Injuries of the Spine (as described above) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a.  A 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months and a 40 percent rating is assigned where there incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  Note (1) under that formula provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

After a review of the pertinent evidence, the Board determines that a rating of 40 percent, but not more, is not warranted.  Based on the above, the Veteran's low back disability has been manifested by pain, spasms, tenderness, and limitation of motion with limitation of forward flexion to 40 degrees with objective evidence of pain beginning at five degrees.  The objectively measured degree of limitation of forward flexion is contemplated by the current 20 percent rating, which reflects limitation of forward flexion to greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  See 38 C.F.R. § 4.71a, DC 5243.  Nevertheless, the objective evidence of pain throughout most of his range of motion suggest additional functional limitation.  As a result, the next higher rating of 40 percent is warranted.  A rating higher than 40 percent is available for ankylosis of the entire thoracolumbar spine.  Id.  This is not shown here.  The record contains neither evidence of neither ankylosis nor any other evidence of disuse such as muscle atrophy.  Therefore, the Board finds that the preponderance of the evidence is in favor of a 40 percent rating, but not more for low back disability.

The preponderance of evidence is against a finding that he has had incapacitating episodes as defined by the regulation during the appellate period.

The Board has considered whether separate compensable ratings are warranted for associated objective neurologic abnormalities.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1. In this case, the VA and private treatment records offer conflicting evidence as to whether the Veteran has objective neurologic abnormalities.  Whereas the VA examinations found none, the Veteran's private EMG found bilateral lower extremity radiculopathy.  Resolving doubt in favor of the Veteran, the Board finds objective evidence of radiculopathy of the bilateral lower extremities.  Thus separate ratings are warranted based on radiculopathy of the bilateral lower extremities.  Evaluations for these associated abnormalities will be addressed below.

The record does not show any other neurologic abnormalities, such as bladder, bowel, or erectile dysfunction.  

Radicular Symptoms of the Lower Extremities

As noted above, the record establishes radiculopathy of the bilateral lower extremities.

Under DC 8520, mild incomplete paralysis of the sciatic nerve is rated 10 percent disabling.  38 C.F.R. § 4.124a.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  The next higher rating of 40 percent is assigned for moderately severe incomplete paralysis of the sciatic nerve.  Id.  Severe incomplete paralysis of the sciatic nerve with marked muscular atrophy warrants a 60 percent rating.  Id.  Complete paralysis of the sciatic nerve warrants an 80 percent rating.  Id.

Based on the evidence of record, the Veteran's symptoms of radiculopathy were mild.  These symptoms, when found, included pain, numbness, and paresthesias.  His muscle strength testing and deep tendon reflexes were normal.  This is consistent with a finding of mild incomplete paralysis of the sciatic nerve bilaterally, which warrants 10 percent ratings for each side.  A higher rating would require moderate symptoms.  The Veteran's intermittent symptoms were wholly sensory.  Therefore, the described symptoms do not rise to the level of moderate incomplete paralysis as required for the next higher rating for either lower extremity.  Therefore, separate ratings of 10 percent, but not more, for radiculopathy of the left lower extremity and radiculopathy of the right lower extremity is warranted.

The Board has considered whether a higher evaluation for either lower extremity is available under another diagnostic code, but finds that the Veteran's symptoms are best addressed under the criteria for the sciatic nerve, the specific nerve affected according to the medical records.  Moreover, this diagnostic code provides the highest disability evaluation of all the peripheral nerve diagnostic codes for mild incomplete paralysis.  See 38 C.F.R. § 4.124a, DC 8521-8530.

Extraschedular Considerations

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provided for higher ratings for more severe symptoms, such as ankylosis and at least moderate incomplete paralysis of either lower extremity.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran is also service connected for irritable bowel disease; however, there is no evidence that the combination of these disabilities resulted in an exceptional disability picture with regard to the disabilities currently on appeal.  Moreover, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For these reasons, the Board finds that the preponderance of evidence is against referring this case for extraschedular consideration.  In summary, the preponderance of evidence is against granting this appeal.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.


ORDER

A 40 percent rating, but not more, for low back pain with degenerative disc disease and bulging disc is granted.

A separate 10 percent rating for left lumbar radiculopathy is granted.

A separate 10 percent rating for right lower extremity radiculopathy is granted.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


